DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant’s amendment filed 21 September 2022 amends claims 28, 29, 35-39, 44-48, and 51. Applicant’s amendment has been fully considered and entered.
Response to Arguments
Applicant argues on page 11 of the response, “The Office Action rejected claim 51 under 35 U.S.C. 112(b)…Applicant has amended claim 51…Applicant respectfully requests withdrawal of the rejection.” This amendment has been fully considered and is persuasive. The previous 112(b) rejection of claim 51 has been withdrawn.
Applicant argues on page 13 of the response, “Nowhere does Bohannon, or the other cited references, disclose or suggest a system in which timestamp formats of different decrypted transaction tags from different online transactions are compared to one another to ‘associated an increased risk of fraud with the first online transaction, wherein the increased risk of fraud is indicative of a likelihood that the second transaction tag is not associated with the first customer computing device,’ as recited by amended Claim 28.” This argument has been fully considered and is persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Choi, KR 20090012013.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 28, 29, 33, 35-39, 42, 44-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,616,201 in view of Bohannon, U.S. Publication No. 2009/0228340, and further in view of Choi, KR 20090012013. The claims of the ‘201 patent include all the limitations of the instant claims except the comparison of the timestamp format. Bohannon discloses a transaction system wherein the time/date format of a transaction timestamp ([0113]) is compared against an expected time/date format ([0118] & [0132]), which meets the limitation of analyze the first transaction tag and determine a first timestamp format associated with the first customer computing device, analyze the second transaction tag and determine a second timestamp formats, compare the first timestamp format and the second timestamp format, based at least in part on the comparison, determine that the first timestamp format varies from the second timestamp format, based at least in part on the determination that the first timestamp format varies from the second timestamp format, associate an increased risk of fraud with the online transaction. It would have been obvious to one of ordinary skill in the art at the time the invention was made for the claims of the ‘201 to have included the timestamp format comparison because time/date format can be indicative of fraudulent transactions as suggested by Bohannon ([0118]).
The claims of the ‘201 patent do not specify that the timestamp is encrypted. Choi discloses timestamps that are encrypted and transmitted such that the recipient terminal decrypts the timestamps for comparison against a preset timestamp (Page 5, last paragraph), which meets the limitation of a first transaction tag comprising an encrypted first timestamp, decrypt the first transaction tag, a second transaction tag comprises an encrypted second timestamp, decrypt the second transaction tag. It would have been obvious to one of ordinary skill in the art at the time the invention was made for the timestamps of the ‘201 patent to have been encrypted in order to protect the transaction date/time information from forgery as suggested by Choi (Page 14, last paragraph – Page 15, first paragraph)
Instant Application 
US 10,616,201
a network interface configured to communicate with a plurality of network service devices comprising a first network service device associated with a first institution and a second network service device associated with a second institution; (Claim 28)
network interface configured to communicate with a plurality of network service devices comprising a first network service device associated with a first institution; (Claim 1)
at least one processor one or more processors in communication with a data store that is configured to store computer-executable instructions that, when executed, cause the at least one processor to perform the following during a first online transaction of a first customer computing device with the first institution: (Claim 28)
a data store configured to store 
computer-executable instructions; (Claim 1)
and a processor in communication with the data store, the processor, when executing the computer-executable instructions, configured to, during an online transaction: (Claim 1)
determine a preconfigured risk threshold associated with the first online transaction; (Claim 28)
…a threshold predetermined number of transaction tags with corresponding tag-generation timestamps that fall within the predetermined time interval of the initiation of the fraud detection protocol; (Claim 1)
access a first transaction tag comprising an encrypted first timestamp having a first timestamp format associated with a first customer computing device, the encrypted first timestamp associated with the first online transaction and, wherein the first customer computing device is associated with the online transaction, wherein the first transaction tag is associated with a first time during the first online transaction; (Claim 28)
access a first plurality of 
transaction tags associated with a plurality of customer computing devices, the first plurality of transaction tags generated by a first server computing device; (Claim 1)

…determine a subset of transaction tags 
within the first plurality of transaction tags that have corresponding 
tag-generation timestamps that fall within a predetermined time interval of the initiation of the fraud detection protocol… (Claim 1)

Choi discloses timestamps that are encrypted and transmitted such that the recipient terminal decrypts the timestamps for comparison against a preset timestamp (Page 5, last paragraph)
Bohannon discloses a transaction system wherein the time/date format of a transaction timestamp ([0113]) is compared against an expected time/date format ([0118] & [0132]).
decrypt analyze the first transaction tag and determine the first timestamp format associated with the first customer computing device at the first time during the online transaction; (Claim 28)
determine, for each of the first plurality of transaction tags, a corresponding tag-generation timestamp indicative of a time of creation of the each of the first plurality of transaction tags; (Claim 1)

wherein the corresponding tag-generation timestamp of the each of the first plurality of transaction tags is in a first format and each associated with a clock of the corresponding server computing devices. (Claim 3)

…determine a subset of transaction tags 
within the first plurality of transaction tags that have corresponding 
tag-generation timestamps that fall within a predetermined time interval of the initiation of the fraud detection protocol… (Claim 1)

Choi discloses timestamps that are encrypted and transmitted such that the recipient terminal decrypts the timestamps for comparison against a preset timestamp (Page 5, last paragraph)
Bohannon discloses a transaction system wherein the time/date format of a transaction timestamp ([0113]) is compared against an expected time/date format ([0118] & [0132]).
access a second transaction tag comprising an encrypted second timestamp having a second timestamp format, the encrypted second timestamp associated with a second online transaction and, wherein the second transaction tag is associated with a second time during the second online transaction, the first online transaction subsequent to the second online transaction; (Claim 28)
access a first plurality of 
transaction tags associated with a plurality of customer computing devices, the first plurality of transaction tags generated by a first server computing device; (Claim 1)

…determine a subset of transaction tags 
within the first plurality of transaction tags that have corresponding 
tag-generation timestamps that fall within a predetermined time interval of the initiation of the fraud detection protocol… (Claim 1)

Choi discloses timestamps that are encrypted and transmitted such that the recipient terminal decrypts the timestamps for comparison against a preset timestamp (Page 5, last paragraph)
Bohannon discloses a transaction system wherein the time/date format of a transaction timestamp ([0113]) is compared against an expected time/date format ([0118] & [0132]).
decrypt analyze the second transaction tag and determine the second timestamp format associated with the first customer computing device at the second time during the online transaction;  (Claim 28)
determine, for each of the first plurality of transaction tags, a corresponding tag-generation timestamp indicative of a time of creation of the each of the first plurality of transaction tags; (Claim 1)

wherein the corresponding tag-generation timestamp of the each of the first plurality of transaction tags is in a first format and each associated with a clock of the corresponding server computing devices. (Claim 3)

…determine a subset of transaction tags 
within the first plurality of transaction tags that have corresponding 
tag-generation timestamps that fall within a predetermined time interval of the initiation of the fraud detection protocol…(Claim 1)

Choi discloses timestamps that are encrypted and transmitted such that the recipient terminal decrypts the timestamps for comparison against a preset timestamp (Page 5, last paragraph)
Bohannon discloses a transaction system wherein the time/date format of a transaction timestamp ([0113]) is compared against an expected time/date format ([0118] & [0132]).
compare the first timestamp format and the second timestamp format;

based at least in part on the comparison, determine that the first timestamp format varies from the second timestamp format and determine that the first transaction tag and the second transaction tag were created within a predetermined time interval; (Claim 28)
automatically analyze the tag-generation timestamps of each of the first plurality of transaction tags by 
initiating a fraud detection protocol to determine a subset of transaction tags 
within the first plurality of transaction tags that have corresponding 
tag-generation timestamps that fall within a predetermined time interval of the initiation of the fraud detection protocol…(Claim 1)

Bohannon discloses a transaction system wherein the time/date format of a transaction timestamp ([0113]) is compared against an expected time/date format ([0118] & [0132]).
based at least in part on the determination that the first timestamp format varies from the second timestamp format and the determination that the first transaction tag and the second transaction tag were created within the predetermined time interval, associate an increased risk of fraud with the first online transaction, wherein the increased risk of fraud is indicative of a likelihood that the second transaction tag is not associated with the first customer computing device; (Claim 28)
wherein the fraud detection protocol provides an indication of an increased risk of fraud associated with a 
threshold predetermined number of transaction tags with corresponding 
tag-generation timestamps that fall within the predetermined time interval of the initiation of the fraud detection protocol; (Claim 1)

associate an increased risk of fraud with the subset of transaction tags, based at least in part on the determination that 
the number of transaction tags within the first plurality of transaction tags 
is greater than the threshold predetermined number; (Claim 1)

Bohannon discloses a transaction system wherein the time/date format of a transaction timestamp ([0113]) is compared against an expected time/date format ([0118] & [0132]).
compare the increased risk of fraud with the preconfigured risk threshold; (Claim 28)
determine that a number of transaction tags in the subset of transaction tags is greater than the threshold predetermined number; (Claim 1)
based on the comparison of the increased risk of fraud with the preconfigured risk threshold, generate a risk data packet comprising (a) a device identifier associated with the first customer computing device, and (b) an electronic indication of the increased risk of fraud associated with the first online transaction; (Claim 28)
based at least in part on the determination that the number of transaction tags within the first plurality of transaction tags is greater than the threshold predetermined number; 
generate a risk data packet configured for transmission to at least the first network service, the risk data packet comprising encrypted identifying information associated with the subset of the first plurality of transaction tags with corresponding tag-generation timestamps that fall within the predetermined time interval of the initiation of the fraud detection protocol and an electronic indication of 
the increased risk of fraud associated with the subset of transaction tags and 
the first server computing device; (Claim 1)
and transmit the risk data packet to the first network service device and to the second network service device. (Claim 28)
and share the risk data packet with other network service devices. (Claim 1)

Claims 34, 43, 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,616,201 in view of Bohannon, U.S. Publication No. 2009/0228340, in view of Choi, KR 20090012013, and further in view of Collins, U.S. Patent No. 7,630,924. The claims of the ‘201 patent include all the limitations of the instant claims except the transaction tag including one of the following: name, address, billing/shipping information, phone number, driver license number, email address, or credit card number. Collins discloses a transaction fraud detection scheme wherein real-time transaction data is analyzed and the transaction data includes credit card numbers (Col. 2, line 56 – Col. 3, line 3: keeping a count of transactions per credit card number means the credit card numbers are included in the transaction data), which meets the limitation of wherein the first transaction tag comprises at least one of the following customer personal information credit card number. It would have been obvious to one of ordinary skill in the art at the time the invention was made for the claims of the ‘201 patent to have included credit card numbers in the transaction tags because Collins suggests that the utilization of credit card numbers in transactions allows for the detection fraud (Collins: Col. 2, line 56 – Col. 3, line 3).
Claims 51, 52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,616,201 in view of Bohannon, U.S. Publication No. 2009/0228340, in view of Choi, KR 20090012013, and further in view of Malhotra, U.S. Publication No. 2017/0364918. Claims 51, 52, do not specify that the thresholds are set by a third party such as a financial institution. Malhotra discloses transaction risk thresholds being set by financial institutions such as banks ([0071]), which meets the limitation of wherein the preconfigured risk threshold is determined in response to information from the first network service device, wherein the preconfigured risk threshold is determined by the first network service device. It would have been obvious to one of ordinary skill in the art at the time the invention was made for the thresholds of the ‘201 patent to have been set by a third party/financial institution because Malhotra discloses that financial institutions such as banks represent one of a finite number of possible entities that could set the thresholds with a reasonable expectation of success ([0040] & [0071]).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37, 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37 recites the limitation "the subsequent online transaction" in lines 22-23.  There is insufficient antecedent basis for this limitation in the claim.
Claim 46 recites the limitation "the subsequent online transaction" in lines 23-24.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 28, 29, 33, 35-39, 42, 44-49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Varghese, U.S. Publication No. 2006/0282660, in view of Heffez, U.S. Publication No. 2006/0237531, in view of Bohannon, U.S. Publication No. 2009/0228340, and further in view of Choi, KR 20090012013. Referring to claims 28, 38, 47, Varghese discloses a fraud monitoring system wherein a user operating a user device makes a transaction request to a server over a network ([0067]: user device reads on the claimed customer computing device) wherein the server includes a communications interface and a CPU ([0067]), which meets the limitation of a network interface configured to communicate with a plurality of network service devices comprising a first network service device associated with a first institution and a second network service device associated with a second institution, at least one processor in communication with a data store that is configured to store computer-executable instructions that, when executed, cause the at least one processor to perform the following during a first online transaction of a first customer computing device with the first institution. Information concerning the request are retrieved ([0085]) that include device identifier, device location information, and historical data ([0091]). Transaction date and time criteria are examined for a plurality of users transactions in order to determine transaction compliance to the security policies ([0112]: first transaction tag could be any transaction that occurs during the given time period and the second transaction tag would be any transaction that occurs after the first transaction), which meets the limitation of access a first transaction tag [comprising an encrypted first timestamp having a first timestamp format] associated with a first customer computing device, [the encrypted first timestamp] associated with the first online transaction and a first time during the first online transaction, [decrypt] the first transaction tag and determine the first time[stamp format] associated with the first customer computing device, access a second transaction tag [comprising an encrypted second timestamp having a second timestamp format, the encrypted second timestamp] associated with a second online transaction and a second time during the second online transaction, [decrypt] the second transaction tag and determine the second time[stamp formats], [based at least in part on the determination that the first timestamp format varies from the second timestamp format]. The transactions could be specific to multiple transactions within a given time period ([0104] & [0112]: multiple logins within a given time period and same device used from different geographical location within a given time period shows separate transactions occurring at different times), which meets the limitation of the first online transaction subsequent to the second online transaction, determine that the first transaction tag and the second transaction tag were created within a predetermined time interval. A weighted risk score can be generated ([0101]) based on security policies that are evaluated to obtain the score ([0102] & [0104]: security policies can include multiple logins that occur within a given time period), which meets the limitation of based at least in part on the determination that the first transaction tag and the second transaction tag were created within the predetermined time interval, associated an increased risk of fraud with the online transaction, wherein the increased risk of fraud is indicative of a likelihood that the second transaction tag is not associated with the first customer computing device.
Varghese discloses that if the calculated risk score is compared against various thresholds such that an alert can be provided ([0101] & [0138] & [0147]: various thresholds can read on the preconfigured risk threshold) wherein the alert can include device specific information ([0175]: the ability to organize by device shows the alerts contain identifiable information for the devices), which meets the limitation of determine a preconfigured risk threshold associated with the online transaction, compare the increased risk of fraud with the preconfigured risk threshold, based on the comparison of the increased risk of fraud with the preconfigured risk threshold, generate a risk data packet comprising a device identifier associated with the first customer device, and an electronic indication of the increased risk of fraud associated with the first online transaction. Varghese discloses that the transactions can include service provider purchases ([0138] & [0145] & [0148]). Varghese does not specify that alerts are provided to the service providers. Heffez discloses an electronic purchase monitoring system wherein a location based fraud protection system (LBFP) performs a fraud detection procedure such that if fraud is detected, the LBFP transmits an alert to the associated financial institution through an SSL connection (Figure 4 & [0058]: Varghese includes multiple transactions occurring ([0104] & [0112]) and therefore, the alerts of Heffez, as applied to Varghese, would include alerts transmitted to each transaction provider), which meets the limitation of transmit the risk data packet to the first network service device and to the second network service device. It would have been obvious to one of ordinary skill in the art at the time the invention was made for the result of the fraud determination step of Verghese to have been forwarded back to the transaction initiator/source/financial institution, in the manner described in Heffez, in order allow for the secured rejection of transactions that have been found to be fraudulent as suggested by Heffez ([0021]).
Varghese discloses that the fraud detection policies utilize time information ([0098]-[0099] & [0102]), which would imply that the requests include timestamp data. However, Varghese does not explicitly disclose that the requests include timestamp data having a specific format such that the format of the received timestamps is utilized to determine the transaction risk.
Bohannon discloses a transaction system wherein the time/date format of a transaction timestamp ([0113]) is compared against an expected time/date format ([0118] & [0132]), which meets the limitation of an [encrypted] first timestamp having a first timestamp format, determine the first timestamp format associated with the first customer computing device, an [encrypted] second timestamp having a second timestamp format, determine the second timestamp format, compare the first timestamp format and the second timestamp format, based at least in part on the comparison, determine that the first timestamp format varies from the second timestamp format, based at least in part on the determination that the first timestamp format varies from the second timestamp format, associate an increased risk of fraud with the online transaction. It would have been obvious to one of ordinary skill in the art at the time the invention was made for the format of the time information in the transactions to have been implemented in timestamps such that the time information format is examined because time/date format can be indicative of fraudulent transactions as suggested by Bohannon ([0118]).
Varghese does not specify that the transaction date/time information is encrypted. Choi discloses timestamps that are encrypted and transmitted such that the recipient terminal decrypts the timestamps for comparison against a preset timestamp (Page 5, last paragraph), which meets the limitation of a first transaction tag comprising an encrypted first timestamp, decrypt the first transaction tag, a second transaction tag comprises an encrypted second timestamp, decrypt the second transaction tag. It would have been obvious to one of ordinary skill in the art at the time the invention was made for the transaction date/time information of Varghese to have been encrypted in order to protect the transaction date/time information from forgery as suggested by Choi (Page 14, last paragraph – Page 15, first paragraph).
Referring to claims 29, 39, 48, Varghese discloses that transaction date and time criteria are examined for a plurality of users transactions in order to determine transaction compliance to the security policies ([0112]), which meets the limitation of the first time is a time of creation of the first transaction tag, and the second time is a time of creation of the second transaction tag.
Varghese discloses that the fraud detection policies utilize time information ([0098]-[0099] & [0102]), which would imply that the requests include timestamp data. However, Varghese does not explicitly disclose that the requests include timestamp data having a specific format such that the format of the received timestamps is utilized to determine the transaction risk.
Bohannon discloses a transaction system wherein the time/date format of a transaction timestamp ([0113]) is compared against an expected time/date format ([0118] & [0132]), which meets the limitation of the first timestamp format is associated with a first tag-generation timestamp indicative of a time of creation of the first transaction tag, and the second timestamp format is associated with a second tag-generation timestamp indicative of a time of creation of the second transaction tag. It would have been obvious to one of ordinary skill in the art at the time the invention was made for the format of the time information in the transactions to have been implemented in timestamps such that the time information format is examined because time/date format can be indicative of fraudulent transactions as suggested by Bohannon ([0118]).
Referring to claims 33, 42, 49, Varghese discloses that the weighted risk score can be generated ([0101]) based security policies that include device and location criteria that are evaluated to obtain the score ([0102]) wherein criteria includes the same device being used to login to an account a number of times ([0104]) or initiate a number of account transactions within a given time period ([0112]), which meets the limitation of the increased risk of fraud is further associated with the first transaction tag and the second transaction tag. Varghese discloses that if the calculated risk score indicates potential fraud, an alert can be provided ([0138] & [0147]), which meets the limitation of the risk data packet further comprises an electronic indication of the increased risk of fraud associated with the first transaction tag and the second transaction tag.
Referring to claims 35, 44, Varghese discloses that the transaction data can include IP addresses ([0103] & [0104] & [0106]), which meets the limitation of wherein the first transaction tag comprises at least one of the following non-personal information IP address.
Referring to claims 36, 45, Varghese discloses that the fraud detection policies utilize time information ([0098]-[0099] & [0102]), which would imply that the requests include timestamp data. However, Varghese does not explicitly disclose that the requests include timestamp data having a specific format such that the format of the received timestamps is utilized to determine the transaction risk.
Bohannon discloses a transaction system wherein the time/date format of a transaction timestamp ([0113]) is compared against an expected time/date format ([0118] & [0132]) such that the transaction is permitted if the comparison determines that no problems were identified ([0144]: Varghese includes multiple transactions occurring ([0104] & [0112]) and therefore, the timestamp format comparison would respective to the multiple transactions), which meets the limitation of based at least in part on the comparison between the first timestamp format and the second timestamp format, determine that the first timestamp format remains consistent during the first and second transactions. It would have been obvious to one of ordinary skill in the art at the time the invention was made for the format of the time information in the transactions to have been implemented in timestamps such that the time information format is examined because time/date format can be indicative of fraudulent transactions as suggested by Bohannon ([0118]).
Referring to claims 37, 46, Varghese discloses that the transaction date and time criteria are examined for a plurality of users transactions in order to determine transaction compliance to the security policies that can include limitations on the number of transactions performed by the user within a period of time ([0112]: claimed first transaction tag would be considered the first transaction in the time period while the claimed third transaction tag would correspond with a subsequent transaction that occurred), which meets the limitation of during a third online transaction subsequent to the first online transaction, access a third transaction tag comprising an [encrypted] third time[stamp] having a [third timestamp format], the [encrypted] time[stamp] associated with the third online transaction, wherein the third transaction tag is generated at a third time during the third online transaction. A weighted risk score can be generated ([0101]) based on security policies that are evaluated to obtain the score ([0102]) such that the security policies can include limitations on the number of transactions performed by the user within a period of time ([0112]), which meets the limitation of based at least in part on [the determination that the third timestamp format varies from the first timestamp format] and the determination that the first transaction tag and the third transaction tag were created within the predetermined time interval, based at least in part on the determination that [the third timestamp format varies from the first timestamp format] and the first transaction tag and the third transaction tag were created within the predetermined time interval, associate an increased risk of fraud with the third online transaction, wherein the increased risk of fraud associated with the subsequent online transaction is indicative of a likelihood that the third transaction tag is not associated with the first customer computing device. 
Varghese discloses that if the calculated risk score is compared against various thresholds such that an alert can be provided ([0101] & [0138] & [0147]: various thresholds can read on the second preconfigured risk threshold) wherein the alert can include device specific information ([0175]: the ability to organize by device shows the alerts contain identifiable information for the devices), which meets the limitation of determine a second risk threshold associated with the third online transaction, compare the second preconfigured risk threshold with the increased risk of fraud associated with the third online transaction, based on the comparison of the second preconfigured risk threshold with the increased risk of fraud associated with the third online transaction, generate a second risk data packet comprising a device identifier associated with the first customer device, and an electronic indication of the increased risk of fraud associated with the third online transaction. Varghese does not specify that the alert is provided to a third party such as a financial institution. Heffez discloses an electronic purchase monitoring system wherein a location based fraud protection system (LBFP) performs a fraud detection procedure such that if fraud is detected, the LBFP transmits an alert to the associated financial institution through an SSL connection (Figure 4 & [0058]: Varghese includes multiple transactions occurring ([0104] & [0112]) and therefore, the alerts of Heffez, as applied to Varghese, would include alerts transmitted to each transaction provider), which meets the limitation of transmit the second risk data packet to the first network service device and to the second network service device. It would have been obvious to one of ordinary skill in the art at the time the invention was made for the result of the fraud determination step of Verghese to have been forwarded back to the transaction initiator/source/financial institution, in the manner described in Heffez, in order allow for the secured rejection of transactions that have been found to be fraudulent as suggested by Heffez ([0021]).
Varghese discloses that the fraud detection policies utilize time information ([0098]-[0099] & [0102]), which would imply that the requests include timestamp data. However, Varghese does not explicitly disclose that the requests include timestamp data having a specific format such that the format of the received timestamps is utilized to determine the transaction risk.
Bohannon discloses a transaction system wherein the time/date format of a transaction timestamp ([0113]) is compared against an expected time/date format ([0118] & [0132]), which meets the limitation of a third transaction tag comprising an [encrypted] third timestamp having a third timestamp format, [decrypt the third transaction tag and] determine the third timestamp format, compare the third timestamp format and the first timestamp format, based at least in part on the comparison between the third timestamp format and the first timestamp format, determine that the third timestamp format varies from the first timestamp format, based at least in part on the determination that the third timestamp format varies from the first time stamp format, associated an increased risk of fraud with the subsequent online transaction. It would have been obvious to one of ordinary skill in the art at the time the invention was made for the format of the time information in the transactions to have been implemented in timestamps such that the time information format is examined because time/date format can be indicative of fraudulent transactions as suggested by Bohannon ([0118]).
Varghese does not specify that the transaction date/time information is encrypted. Choi discloses timestamps that are encrypted and transmitted such that the recipient terminal decrypts the timestamps for comparison against a preset timestamp (Page 5, last paragraph), which meets the limitation of decrypt the third transaction tag. It would have been obvious to one of ordinary skill in the art at the time the invention was made for the transaction date/time information of Varghese to have been encrypted in order to protect the transaction date/time information from forgery as suggested by Choi (Page 14, last paragraph – Page 15, first paragraph).
Claims 34, 43, 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Varghese, U.S. Publication No. 2006/0282660, in view of Heffez, U.S. Publication No. 2006/0237531, in view of Bohannon, U.S. Publication No. 2009/0228340, in view of Choi, KR 20090012013, and further in view of Collins, U.S. Patent No. 7,630,924. Referring to claims 34, 43, 50, Varghese, as modified in view of Heffez and Bohannon, does not specify that the transactions include credit card numbers. Collins discloses a transaction fraud detection scheme wherein real-time transaction data is analyzed and the transaction data includes credit card numbers (Col. 2, line 56 – Col. 3, line 3: keeping a count of transactions per credit card number means the credit card numbers are included in the transaction data), which meets the limitation of wherein the first transaction tag comprises at least one of the following customer personal information credit card number. It would have been obvious to one of ordinary skill in the art at the time the invention was made for the transaction data of Varghese to have included credit card numbers because Collins suggests that the utilization of credit card numbers in transactions allows for the detection fraud (Collins: Col. 2, line 56 – Col. 3, line 3).
Claims 51, 52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Varghese, U.S. Publication No. 2006/0282660, in view of Heffez, U.S. Publication No. 2006/0237531, in view of Bohannon, U.S. Publication No. 2009/0228340, in view of Choi, KR 20090012013, and further in view of Malhotra, U.S. Publication No. 2017/0364918. Referring to claims 51, 52, Varghese discloses that if the calculated risk score is compared against various thresholds such that an alert can be provided ([0101] & [0138] & [0147]).
Varghese does not specify that the thresholds are set by a third party such as a financial institution. Malhotra discloses transaction risk thresholds being set by financial institutions such as banks ([0071]), which meets the limitation of wherein the preconfigured risk threshold is determined in response to information from the first network service device, wherein the preconfigured risk threshold is determined by the first network service device. It would have been obvious to one of ordinary skill in the art at the time the invention was made for the thresholds of Varghese to have been set by a third party/financial institution because Malhotra discloses that financial institutions such as banks represent one of a finite number of possible entities that could set the thresholds with a reasonable expectation of success ([0040] & [0071]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN E LANIER whose telephone number is (571)272-3805. The examiner can normally be reached M-Th: 6:20-4:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 5712724063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN E LANIER/          Primary Examiner, Art Unit 2437